Case: 21-40510     Document: 00516479481          Page: 1    Date Filed: 09/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                      September 21, 2022
                                   No. 21-40510                           Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Grigoriy T. Rodonaia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:20-CR-33-1


   Before Jolly, Dennis, and Higginson, Circuit Judges.
   Per Curiam:*
          A jury convicted Grigoriy T. Rodonaia of 12 counts of health care
   fraud, three counts of aggravated identity theft, one count of making a false
   statement related to health care matters, and two counts of illegal
   remuneration involving a federal health care program. It acquitted Rodonaia
   of three counts of health care fraud and one count of aggravated identity


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40510      Document: 00516479481           Page: 2   Date Filed: 09/21/2022




                                     No. 21-40510


   theft, and after trial, the Government dismissed the two illegal remuneration
   counts. The district court sentenced Rodonaia to an aggregate of 84 months
   of imprisonment and three years of supervised release. Rodonaia appealed.
          First, Rodonaia challenges the sufficiency of the evidence supporting
   his convictions for health care fraud, but because he did not move the district
   court for a judgment of acquittal under Federal Rule of Criminal Procedure
   29, we review his sufficiency claim for plain error. See United States v. Smith,
   878 F.3d 498, 502-03 (5th Cir. 2017). We have reviewed the record and
   cannot say that it “is devoid of evidence pointing to guilt or contains evidence
   on a key element of the offense that is so tenuous that a conviction would be
   shocking.” United States v. Vasquez, 766 F.3d 373, 377 (5th Cir. 2014); see
   United States v. Ganji, 880 F.3d 760, 777 (5th Cir. 2018) (describing the proof
   required for an 18 U.S.C. § 1347 offense); United States v. Barnes, 803 F.3d
   209, 216 (5th Cir. 2015) (describing the proof required for liability under 18
   U.S.C. § 2).
          In his second argument, Rodonaia contends that the prosecution
   committed misconduct on several grounds, all of which we review for plain
   error because Rodonaia failed to object. See United States v. Bolton, 908 F.3d
   75, 93 (5th Cir. 2018). First, he asserts that the prosecution fabricated during
   closing arguments a conversation between Rodonaia and the employee
   marketer employed by a compounding pharmacy in an effort to form a
   connection between Rodonaia and the scheme. Even assuming for the sake
   of argument that this statement was improper, Rodonaia fails to show that it
   resulted in prejudice to his substantial rights, as other evidence supported an
   inference of a connection, the jury was cautioned not to treat the lawyers’
   arguments as evidence, and the strength of the evidence supporting the
   convictions was otherwise strong. See United States v. Mares, 402 F.3d 511,
   515 (5th Cir. 2005).



                                          2
Case: 21-40510      Document: 00516479481           Page: 3   Date Filed: 09/21/2022




                                     No. 21-40510


          Next, Rodonaia contends that the Government committed
   misconduct by prosecuting unfounded charges of illegal remuneration
   involving a federal health care program. Though the Government dismissed
   the charges after trial, Rodonaia cites no authority to show that the
   prosecution of these charges constituted misconduct. Rather, this court has
   declined to “erect an arbitrary and inflexible per se rule” concerning the taint
   introduced by proceeding with “unfounded counts of an indictment.”
   United States v. Smith, No. 92-1612, 1993 WL 346875, at *5 (5th Cir. Aug. 11,
   1993) (unpublished yet precedential per 5th Cir. R. 47.5.3). Thus,
   Rodonaia has failed to show that any error was plain. See United States v.
   Bishop, 603 F.3d 279, 281 (5th Cir. 2010).
          Rodonaia also urges that the Government committed misconduct
   when the prosecutor told the jury during closing arguments to “do its job”
   and convict Rodonaia on every count of the indictment. The Government
   concedes that this statement was improper but contends that Rodonaia
   cannot establish plain error because there is no indication it affected his
   substantial rights. We agree. Here, the jury acquitted Rodonaia on some of
   the charged counts despite the Government’s improper statement at
   argument, “reinforc[ing] [the] conclusion that the prosecutor’s remarks did
   not undermine the jury’s ability to view the evidence independently and
   fairly.” United States v. Young, 470 U.S. 1, 18 n.15 (1985); see also United
   States v. Ebron, 683 F.3d 105, 147-48 (5th Cir. 2012).
          In his third argument, Rodonaia urges that the prosecution of the
   illegal remuneration counts resulted in a “spillover effect” that tainted the
   jury’s verdicts on the rest of the counts. We have explained that in order to
   succeed on such a claim, a defendant must show that the evidence was
   inadmissible and prejudicial. See United States v. Arledge, 553 F.3d 881, 896
   (5th Cir. 2008); see also United States v. Edwards, 303 F.3d 606, 639-40 (5th
   Cir. 2002). Even assuming arguendo that all of the evidence identified by


                                          3
Case: 21-40510      Document: 00516479481           Page: 4   Date Filed: 09/21/2022




                                     No. 21-40510


   Rodonaia was inadmissible, Rodonaia has failed to demonstrate prejudice.
   The health care fraud counts were distinct in both allegations and proof from
   the illegal remuneration counts. The jury’s acquittals on four counts of the
   indictment “suggest[] that it did not allow any potential bias against
   [Rodonaia] to sway its verdicts.” Arledge, 553 F.3d at 896. His briefing also
   fails to meaningfully address how the inadmissible evidence was prejudicial
   at trial. Rodonaia therefore “has not identified any instances in which the
   prosecution inappropriately used the evidence . . . to prejudice or bias the
   jury.” Id. (citing FED. R. EVID. 403); see also FED. R. EVID. 403 advisory
   committee’s note (defining “unfair prejudice” as “an undue tendency to
   suggest decision on an improper basis, commonly, though not necessarily, an
   emotional one”).

          Fourth, Rodonaia argues that the district court abused its discretion
   in declining to grant continuances of the trial date in light of his counsel’s
   health, the COVID-19 pandemic, and counsel’s resultant inability to prepare
   for trial. A trial court’s decision to grant or deny a continuance is reviewed
   for abuse of discretion. United States v. Hopkins, 916 F.2d 207, 217 (5th Cir.
   1990). Rodonaia has failed to show “that the denial resulted in specific and
   compelling or serious prejudice.” United States v. Barnett, 197 F.3d 138, 144
   (5th Cir. 1999) (internal quotation marks and citation omitted). To the extent
   Rodonaia’s arguments present an ineffective assistance of counsel claim, we
   decline to consider it on direct appeal without prejudice to Rodonaia’s ability
   to assert such a claim on collateral review. United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
          Finally, Rodonaia contends that the district court erred in imposing an
   18-level enhancement because his fraud involved between $3.5 and $9.5
   million in losses. See U.S.S.G. § 2B1.1(b)(1)(J). We review a district court’s
   application of the Guidelines de novo and its findings of fact at sentencing for



                                          4
Case: 21-40510      Document: 00516479481           Page: 5   Date Filed: 09/21/2022




                                     No. 21-40510


   clear error. United States v. Klein, 543 F.3d 206, 213 (5th Cir. 2008). A
   district court’s loss calculation is generally a factual finding that we review
   for clear error. Id. at 214. However, we review “de novo how the court
   calculated the loss, because that is an application of the [G]uidelines, which
   is a question of law.” Id.
          Generally, it is the Government’s burden to show by a preponderance
   of the evidence the amount of loss attributable to fraudulent conduct. United
   States v. Nelson, 732 F.3d 504, 521 (5th Cir. 2013). However, “[w]hen fraud
   is so pervasive that separating legitimate from fraudulent conduct is not
   reasonably practicable, the burden shifts to the defendant to make a showing
   that particular amounts are legitimate.” United States v. Mazkouri, 945 F.3d
   293, 304 (5th Cir. 2019) (internal quotation marks and citation omitted). “In
   the absence of such evidence from the defendant, the district court may
   reasonably treat the entire claim for benefits as intended loss.” Id. (internal
   quotation marks and citations omitted).
          Here, the district court adopted the presentence report’s calculations,
   which held Rodonaia responsible for $6,864,000 in losses. Because the
   district court also found that the fraud was pervasive, it was Rodonaia’s
   responsibility to rebut that finding. See id. Rodonaia did not do so, so he has
   failed to establish error. See Klein, 543 F.3d at 213.
                                        ***
          For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




                                           5